PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/117,363
Filing Date: 8 Aug 2016
Appellant(s): Kao et al.



__________________
Joseph C. Huebsch
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 08/12/2021.

(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Final Office action dated on 04/20/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Regarding claims 17, 19, 21-26, 31, 33, 39-40 and 45-48 rejected under 35 U.S.C. 112 (a) the rejection was withdrawn as indicated in the Final Office action on page 2 mailed on 04/20/2021.
Regarding claims 17, 19, 21-26, 31, 33, 39-40 and 45-48 rejected under 35 U.S.C.112 (b), the rejection is withdrawn.
(3) Response to Argument
Appellant argues the product recited in claim 17 is not the same as asserted by the Examiner using Wu and Reybuck (Appeal Brief, page 13). 
The Examiner has not identified where in either Wu or Reybuck such a trim catalyst solution having a non-reactive hydrocarbon can be found or is suggested. Wu and Reybuck fail to teach or suggest the non-reactive hydrocarbon present in the trim catalyst solution recited in claim 17 (Appeal Brief, page 14).
The use of such a non-reaction hydrocarbon in a trim catalyst solution as recited in the claim 17 would not have been obvious to one skilled in the art as neither Wu nor 
 Wu and Reybuck fail to support a proper prima facie case of obviousness as asserted by the Examiner as the cited documents fail to teach or suggest all the elements of independent claim 17 (Appeal Brief, page 14).
The product of the present invention provides for an unobvious different relative to the cited documents. The “additional amount of the second catalyst in the trim catalyst solution” as recited in the claim 17 is a result-effective variable that controls the molecular weight and molecular weight distribution of a polymer generated by the commonly supported catalyst system. Neither Wu nor Reybuck recognizes the use of a trim solution as recited in the claim 17 as a result-effective variable (See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), where the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result) (Appeal Brief, page 14).
The Office respectfully disagrees. The instant claim 17 claims a single catalyst composition comprising a first catalyst compound, a second catalyst compound that are co-supported a support, and a trim catalyst solution which reacts with the supported catalyst comprising a first catalyst compound and a second catalyst to form the final catalyst composition prior to entering a polymerization reactor (The instant Specification [0083]-[0084], and the instant claims 17 and 48).

As set forth in the previous Final Office action dated on 04/20/2021, Wu et al. teach a catalyst for polymerization, co-oligomerization or co-polymerization comprising a carrier (i.e., silica) ([0167]-[0177])) supported alkylaluminum (activator) ([0148]-[0166]) and two or more catalyst of metallocenes having the formula (Cp)(Cp)*MX1X2 (2) ([0093]-[0177]).
The supported catalyst system is prepared by any method effective to support other coordination catalyst system. The catalyst precursor preferably dissolved in the chosen solvent. The catalyst precursor, the activator, and or the activated catalyst approach uniform distribution upon the support’s accessible surfaces area, including the interior pore surfaces of porous supports ([0167]-[0168]).
One or more transition metal compounds, one or more activators, and one or more monomers are contacted to produce polymer or oligomer. These catalysts may be supported and as such will be particularly useful in the known slurry, solution, or bulk operating modes conducted in single, series, or parallel reactors. If the catalyst, activator or co-activator is a soluble compound, the reaction can be carried out in a solution mode. Even if one of the components is not completely soluble in the reaction medium or in the feed solution, either at the beginning of the reaction or during or at the later stages of the reaction, a solution or slurry type operation is still applicable. 
In any instance, the catalyst components, dissolved or suspended insolvents, such as toluene ([0169]-[0170]) or other conveniently available aromatic solvents, or in aliphatic solvent, or in the feed alpha-olefin stream, are fed into the reactor under inert 
As se see above, the formula (2) corresponds to 1st metallocene when Cp=Cp*=propyl cyclopentadienyl, M=Hf, X=methyl group.
The formula (2) corresponds to a metallocene (applicant’s formula (IV-C)) when Cp=pentamethyl cyclopentadienyl, Cp*=methylindenyl, M=Zr, X=methyl group.
Although Wu et al. do not specific disclose the tetramethyldisiloxane-bridged bis(indenyl) zirconocene dichloride as per applicant elected species 2nd metallocene as per claim 17, Reybuck et al. teach the tetramethyldisiloxane-bridged bis(indenyl) zirconocene dichloride catalyst for polymerization (Figure 2):

    PNG
    media_image2.png
    237
    196
    media_image2.png
    Greyscale

The tetramethyldisiloxane-bridged bis(indenyl) zirconocene dichloride catalyst corresponds to the instant claimed the second catalyst compound’s formula, wherein R3=Me, R3a=H, and X=Cl.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the tetramethyldisiloxane-bridged bis(indenyl) zirconocene dichloride of Reybuck et al. with the catalyst system taught by Wu et al to obtain the invention as specified in the claim 17, motivated by the fact that 
Since both Reybuck et al. and Wu et al. teach metallocene catalysts for polymerization, one would have a reasonable expectation of success.
Although neither Wu et al. nor Reybuck et al. specific teaches the addition of second catalyst in a two-step process as per applicant claim 17, a product-by-process limitation of claim 17 is noted. 
It is considered while the product (a catalyst composition) of the combined references is made by a different process, the product made and disclosed is the same as being claimed. see "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (In re Thorpe, 227 USPQ 964,966). 
Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802,218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113. 

The rejection for the remaining claims were either directly or indirectly dependent thereon stands.

Appellant further argue the claimed invention yields unexpectedly improved properties which are not found in the cited art. As discussed in Tables 5 and 11, Run numbers 8 and 9 use catalyst type III and catalyst type V-A, where catalyst type V-A is used as a trim catalyst solution in producing a polymer product displaying a significantly higher melt index and melt index ratio values then those of comparable Run number I which did not use a trim catalyst solution. Such results are commensurate with the scope of claim 17 in that the compound III and the compound V-A are commensurate with  first catalyst and  second catalyst respectively.
Such an unexpectedly improved ability to control the molecular weight and molecular weight distribution of a polymer generated by a commonly supported catalyst system as recited in Appellant's claim 17 is neither taught nor suggested by Wu and Reybuck, either alone or in combination. The product recited in claim 17 is, therefore, patentably different than the product the Examiner asserts is possible from Wu and Reybuck (Appeal Brief, pages 14-15).
The instant claims 22 and 23 recite examples of the molar ratio of the first catalyst compound to the second catalyst compound and that claims 24, 25and 26 recite examples of the activator (co-catalyst) (Appeal Brief, pages 15-16).

For example, 
(1). First catalyst compound. The results presented in the Tables 5 and 11 used a selected catalyst of formula (III) which corresponds to the instant claimed first catalyst compound’s formula wherein R1=R2=Pr, a=c=5, b=d=1 and X=Me. However the current claims recite using other first catalyst compound having other substitutes of R1, R2, a, b, c, d and X groups.
Therefore, the selected compound having the formula (III) as shown on page 15 of Appeal Brief is not commensurate in scope with the breadth of the claims.
(2). Second catalyst compound. The results presented in the Tables 5 and 11 used a selected catalyst of formula (V-A) which corresponds to the second catalyst compound’s formula, wherein R3=Me, R3a=H, and X=Cl. However the current claims recite using other second catalyst compound with other R3, R3a and X group.
Therefore, the selected compound having the formula (V-A) as shown on page 15 of Appeal Brief is not commensurate in scope with the breadth of the claims.
(3). Ratio of 1st catalyst compound to 2nd catalyst compound. The results presented in the Tables 5 and 11 used a selected ratios. However the current claims do not recite these ratios. The instant claims do not recite specific amounts of 1st catalyst compound to 2nd catalyst compound as presented in the Tables 5 and 11.

In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of the critical factors (1st catalyst compound,  2nd catalyst compound, amounts of each component, co-catalyst, etc.) fail to be commensurate in scope with the claims. Therefore, the rejection with respect to claims 17, 19, 21-26, 31, 33, 39-40 and 45-48 under 35 U.S.C.103 (a) as set forth in the last office action stands.
Since the combined references of Wu et al. and Reybuck et al. teach all of the claimed reagents and composition, the physical properties of the resulting composition (i.e., control the molecular weight and molecular weight distribution of a polymer etc.) would necessarily follow as set forth in MPEP 2112.01(II).[1] 
As such, the rejection of claim 17 as set forth in the office action mailed on 04/20/2021, is proper and stands.
The rejection for the remaining claims were either directly or indirectly dependent thereon stands.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/YUN QIAN/
Primary Examiner, Art Unit 1732



/CORIS FUNG/           Supervisory Patent Examiner, Art Unit 1732

/Jennifer McNeil/           Primary Examiner, TC 1700



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).